UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                       S-2 17 Cr. 548 (PAC)
                          -v-
                                                                       ORDER
JOSHUA ADAM SCHULTE,

                          Defendant.

------------------------------------------------------X
         HONORABLE PAUL A. CROTTY, United States District Judge:

         On November 25, 2019, James M. Branden, counsel for defendant, requested that the trial

of this matter now scheduled to begin on for Monday, January 13, 2020, be adjourned for at least

six months. On December 3, 2019, Sabrina Shroff, counsel for defendant, submitted a separate

request for an adjournment of the trial date, but did not specify the length of the adjournment.

         The Government objects to the adjournment, pointing out that this is the third request for

an adjournment. 1 Furthermore, defendant has had extensive discovery, including, among other

items, access to witness interviews, a Government proffer of its proof, and a bill of particulars.

         On October 25, 2019, Mr. Branden sought appointment as additional trial counsel in view

of the "extraordinary complexity, and the imminent trial date of January 13, 2020." On October

28, 2019, the Court endorsed his request for appointment as follows:

                 In light of the trial schedule, and the need for an attorney to have
                 the necessary security clearance, as well as counsel's availability
                 for a 3 to 4 week trial, the Court will appoint James M. Branden as
                 additional counsel to defendant Schulte.




1 The matter was initially scheduled for trial in April, 2019. That date was adjourned to November, 2019, and

subsequently to January 13, 2020.

                                                          1
       In less than a month, Mr. Branden sought a six-month adjournment, claiming the volume

and complexity of the matter makes the request mandatory. But there has been no changes in

circumstances since Mr. Branden was appointed. His request for adjournment is denied.

       Ms. Shroff argues that the "delphic" Government disclosure concerning a removable

thumb drive and its role in the alleged theft of confidential information created a substantial

waste of time which caused delay. But even if the Government's disclosure was inadequate or

perhaps not as clear as it might have been, the Government has now clarified its theory of the

theft and how it was carried out.

       Nonetheless, the Court recognizes the need for one final adjournment of the trial date

from Monday, January 13, 2020 to Monday, February 3, 2020. There will be no further

adjournments.

Dated: New York, New York
       December 9, 2019


                                                      SO ORDERED



                                                      PAUL A. CROTTY
                                                      United States District Judge




                                                  2
